 Case 3:18-cv-03276-X Document 164 Filed 08/19/21         Page 1 of 13 PageID 3678



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

   APERIA SOLUTIONS, INC.,                    §
                                              §
          Plaintiff and Counter-              §
          Defendant,                          §
                                              § Civil Action No. 3:18-CV-03276-X
   v.                                         §
                                              §
   EVANCE, INC.,                              §
                                              §
          Defendant and Counter-              §
          Plaintiff.

                    MEMORANDUM OPINION AND ORDER

        Aperia Solutions, Inc. sued Evance, Inc. for breach of contract, promissory

estoppel, and quantum meruit stemming from alleged non-payment for services.

Evance, Inc. responded with a counterclaim, alleging that it actually overpaid for the

services in question. The Court held a jury trial, and the jury returned a verdict in

favor of Aperia. The Court entered a judgment in favor of Aperia based on the verdict.

Aperia filed a Motion for Attorney’s Fees [Doc. No. 148], Evance, Inc. filed a Second

Motion for New Trial [Doc. No. 151], and Aperia filed a Motion to Strike Declaration

of Andrew Ryan [Doc. No. 160]. For the forgoing reasons, the Court DENIES the

motion for new trial, DENIES the motion to strike, and GRANTS the motion for

attorney’s fees.




                                          1
 Case 3:18-cv-03276-X Document 164 Filed 08/19/21                         Page 2 of 13 PageID 3679



                                         I. Legal Standards

       Under Texas law, litigants may recover attorney’s fees only if a statute or

contract allows it. 1 Texas Civil Practice and Remedies Code § 38.001(8) establishes

that a party “may recover reasonable attorney’s fees from an individual or

corporation, in addition to the amount of a valid claim and costs, if the claim is for . . .

an oral or written contract.” 2 “To recover attorney’s fees under section 38.001, a party

must (1) prevail on a cause of action for which attorney’s fees are recoverable, and (2)

recover damages.” 3 An award of reasonable fees is mandatory under section 38.001

if there is proof that the fees are reasonable. 4

       When lawsuits advance both recoverable and unrecoverable claims, “a

claimant must segregate recoverable from unrecoverable fees.” 5 But “when discrete

legal services advance both a recoverable and unrecoverable claim” the services are

“so intertwined that they need not be segregated.” 6 To determine the reasonableness

of attorney’s fees, courts look to eight factors identified by the Texas Supreme Court

in Arthur Andersen & Co. v. Perry Equip. Corp.: 7

       (1) the time and labor required, the novelty and difficulty of the
           questions involved, and the skill required to perform the legal service
           properly;



       1   1/2 Price Checks Cashed v. United Auto. Ins. Co., 344 S.W.3d 378, 382 (Tex. 2011).
       2   TEX. CIV. PRAC. & REM. CODE § 38.001(8).
       3   Green Int’l, Inc. v. Solis, 951 S.W.2d 384, 390 (Tex. 1994).
       4   See Kona Tech. Corp. v. S. Pac. Transp. Co., 225 F.3d 595, 614 n.2 (5th Cir. 2000).
       5   Tony Gullo Motors I, L.P. v. Chapa, 212 S.W.3d 299, 313–14 (Tex. 2006).
       6   Id.
       7   945 S.W.2d 812 (Tex. 1997).

                                                     2
 Case 3:18-cv-03276-X Document 164 Filed 08/19/21                     Page 3 of 13 PageID 3680



       (2) the likelihood . . . that the acceptance of particular employment will
           preclude other employment by the lawyer;
       (3) the fee customarily charged in the locality for similar legal services;
       (4) the amount involved and the results obtained;
       (5) the time limitations imposed by the client or by the circumstances;
       (6) the nature and length of the professional relationship with the client;
       (7) the experience, reputation, and ability of the lawyer or lawyers
           performing the services; and
       (8) whether the fee is fixed or contingent on results obtained or
           uncertainty of collection before the legal services have been
           rendered. 8

       To determine the amount of fees and costs awarded, the Court must determine

the lodestar. The lodestar is the number of hours reasonably expended multiplied by

the prevailing hourly rate in the community for similar work. 9 “In calculating the

lodestar, the court should exclude all time that is excessive, duplicative, or

inadequately documented.” 10 The Supreme Court of Texas has recognized that “the

base lodestar figure accounts for most of the relevant Arthur Andersen

considerations.” 11

                                             II. Analysis

                                    A. Motion for New Trial

       After carefully reviewing the briefings, as well as the arguments and

authorities therein, the Court DENIES the motion for new trial.




       8   Id. at 818.
       9   Combs v. City of Huntington, Tex., 829 F.3d 388, 391 (5th Cir. 2016).
       10   Id.
       11   Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W. 469, 500 (Tex. 2019).

                                                    3
 Case 3:18-cv-03276-X Document 164 Filed 08/19/21         Page 4 of 13 PageID 3681



                                B. Motion to Strike

      After carefully reviewing the briefings, as well as the arguments and

authorities therein, the Court DENIES the motion to strike the affidavit of Mr. Ryan.

                          C. Motion for Attorney’s Fees

      Here, Texas law provides an attorney fee award to the prevailing parties in

breach of contract lawsuits. There is no dispute that Aperia was the prevailing party

and is entitled to attorney’s fees by statute. Evance, Inc., however, disputes the

amount of fees and costs that Aperia can collect.

1. Reasonable and Necessary

      i. Number of individuals assigned to the case and their respective workloads.

      Evance, Inc. takes issue with the reasonableness of Underwood Perkins’s rates

and hours billed in this case. Evance, Inc. first argues that Underwood Perkins

assigned too many individuals to work on the case. Six individuals billed time for

Underwood Perkins: two senior litigation partners, one senior litigation associate,

two junior associates, and one paralegal.      Evance, Inc. argues that the senior

associate, Mr. Pierce, and paralegal, Ms. Andrews, would have been enough to

manage a case of this size and complexity.

      But Evance, Inc.’s evidence for this conclusion is based solely on its owns

counsel’s decision to employ a “one riot, one ranger” cost-saving approach to the case.

The Court greatly admires Mr. Ryan’s single-handed, excellent representation in this

case. But Texas law does not mandate this approach for all clients. The Court is

unaware of any industry consensus that assigning more than one attorney to any



                                          4
 Case 3:18-cv-03276-X Document 164 Filed 08/19/21                    Page 5 of 13 PageID 3682



particular type of case is de facto unreasonable. 12 This case involved multiple and

alternative claims as well as a counterclaim. Employing multiple attorneys in this

case was not unreasonable.

       Further, the number of individuals assigned to the case was not unreasonable.

Evance, Inc. argues that the case did not warrant two partners assigned to it.

Underwood Perkins’s standard practice is to assign two partners to each case that is

likely to go to trial. 13 This way, if the primary partner encounters a scheduling

conflict, the secondary partner can easily step into his or her place and prevent delays

in the case.        The system is designed to ensure the work is not duplicative, so

effectively only one partner’s worth of work is billed. Evance, Inc. points to no

industry consensus that this approach is unreasonable.

        A similar situation occurred with the associates Underwood Perkins assigned

to this case. Mr. Pierce handled the lion’s share of the workload. Another associate,

Mr. Campbell, contributed 3.8 hours to the case. 14                  And a third associate, Ms.

Sherman, contributed 90 hours of trial prep work and support during the trial. 15 It

appears she completed this work while Mr. Pierce handled other aspects of the case,

and she did so at a rate lower than his. Again, while Evance, Inc.’s counsel opines

that this distribution of labor could have been condensed to fewer attorneys, it



       12 Further, although talented, Mr. Pierce possessed little experience litigating in federal court
and never tried a case to a jury prior to this case. The Court sees no objective reason to conclude that
Mr. Pierce was categorically capable of managing every aspect of this case himself.
       13   Doc. No. 159 at 3.
       14   Id. at 4.
       15   Id. at 5.

                                                   5
 Case 3:18-cv-03276-X Document 164 Filed 08/19/21         Page 6 of 13 PageID 3683



identifies no industry standards indicating that Underwood Perkins’s staffing

decision was unreasonable or that the tasks performed were duplicative.

      Finally, Evance, Inc. identifies several discrete tasks performed by attorneys

that it argues were clerical and should have been performed by Underwood Perkins’s

paralegal, Ms. Andrews. 16 But Evance, Inc. does not explain any objective criteria

for determining that these tasks were unnecessary or unreasonable to be performed

by an attorney.

      ii. Number of hours billed.

      Evance, Inc. argues that Underwood Perkins billed an unreasonable number

of hours on this case. Underwood Perkins billed 1,273 hours in total. Evance, Inc.

compares this to the 289 hours its lawyer billed and concludes the disparity

demonstrates Underwood Perkins billed unreasonably.          But this comparison is

undermined by the fact that, on multiple occasions, Evance, Inc. opted not to complete

standard litigation tasks, such as submitting competent summary judgment

evidence 17 and deposing Aperia’s trial witnesses. 18 And ultimately it was Underwood

Perkins that secured a favorable verdict for its client. Just because Evance, Inc’s

attorney completed his work in fewer hours does not make him the standard for what

is a reasonable amount of time. And Evance, Inc. points to no objective criteria in the

industry that indicates 1,273 hours is an unreasonable amount of time to commit to

a jury trial that took almost three years to litigate.


      16   Doc. No. 155 at 10–12.
      17   Doc. No. 71 at 3–4.
      18   Doc. No. 120 at 7.

                                            6
 Case 3:18-cv-03276-X Document 164 Filed 08/19/21                      Page 7 of 13 PageID 3684



        iii. Rate of legal services.

        Evance, Inc. also argues the rates charged by Underwood Perkins were

unreasonable at every level. Evance, Inc. points to a 2015 State Bar of Texas Hourly

fact sheet which identifies statewide average hourly rates for attorneys of different

experience levels. 19 But this report highlights only average rates based on responses

to the State Bar’s survey. 20 “It is well-established that the Court may use its own

expertise and judgment to independently assess the hourly rates charged for

attorney’s services.” 21 Attorney hourly rates are on the rise in major Texas legal

markets, particularly in business and commercial practices. 22 The rates charged by

Underwood Perkins here are within or below the rates charged by many other firms




         Doc. No. 155 at 14. The fact sheet states that reasonable hourly rates are: $350 for attorneys
        19

with over 25 years’ experience, $300 for those with twenty years, $250 for eight years, and $217 for
two years or less. Id.
         20 The report is based on data received in response to attorney surveys. The survey used to

create this report had a response rate of only 12.5 percent, about 11,793 lawyers. 2015 Hourly Rate
Fact Sheet, STATE BAR OF TEXAS DEPT. OF RESEARCH AND ANALYSIS, 2 (2015). And the report states
that it only managed to collect data on hourly rates from 4,260 of the responding attorneys, a small
data pool compared to the entire population of Texas lawyers. Id. The report does not identity what
percentage of the responses were from Dallas attorneys, or what practice-area cross section those
responders represent.
        21 SortiumUSA, LLC v. Hunger, 2015 WL 179025, at *5 (N.D. Tex. Jan. 14, 2015) (Lynn, J.)
(citing Davis v. Bd. of Sch. Comm’rs of Mobile Cnty., 526 F.2d 865, 868 (5th Cir. 1976)); see also Merge
Office Interiors, Inc. v. Alfa Adhesives, Inc., 2020 WL 2115645, at *2 (N.D. Tex. May 3, 2020) (Lynn,
C.J.) (determining reasonableness of hourly rate “[b]ased on the Court’s knowledge of rates charged
for legal services by attorneys with the level of skill, competence, and ability of Plaintiff’s counsel and
paralegal in the Dallas legal community, and its experience in setting attorney’s fees in other cases”).
        22 “Scores of Texas lawyers now charge $1,000 or more per hour for their legal services . . .

Another 200 business attorneys in the state are likely to cross the $1,000-an-hour threshold over the
next three years. Businesses across Texas received letters during the past few weeks from the law
firms that represent them delivering news of the higher rates.” Mark Curriden, Texas legal rates soar
as national firms rush in, HOUSTON CHRONICLE, March 24, 2017, available at
https://www.houstonchronicle.com/business/article/Texas-legal-rates-soar-as-national-firms-rush-in-
11025525.php.

                                                    7
 Case 3:18-cv-03276-X Document 164 Filed 08/19/21                    Page 8 of 13 PageID 3685



in this city. 23 Based on review of the record and the Court’s knowledge of rates in

this locality and practice area, the Court determines that the rates charged by

Underwood Perkins were reasonable.

        In sum, the Court finds that Underwood Perkins’s hours and rates, which

ultimately produced a favorable outcome for their client, were necessary and

reasonable.

2. Fee Segregation

        Although Aperia prevailed on its breach of contract claim, it also litigated

multiple quasi-contract claims as well as a fraud claim earlier in the case. Evance,

Inc. argues these other claims do not provide a basis for recovering attorney’s fees

and therefore the Court must reduce Underwood Perkins’s requested fees. In cases

involving recoverable and unrecoverable claims, “if any attorney’s fees relate solely

to a claim for which such fees are unrecoverable, a claimant must segregate

recoverable from unrecoverable fees.” 24                     “Intertwined facts do not make

[unrecoverable] fees recoverable; it is only when discrete legal services advance both




        23See In re Taco Bueno Restaurants, Inc., et al, No. 18-33678, Doc. No. 308 (Bankr. N.D. Tex.
Feb. 14, 2019) (Vinson & Elkins LLP billing rates for Partners ($945–$1,280), Counsel ($830–$915)
and Associates ($450–$945) (the Court takes judicial notice that one billable hour at this top associate
rate would buy $866 party tacos before tax); In re Borden Dairy Company, et al., Debtors, No. 20-10010
(CSS), Doc. No. 264 (Bankr. D. Del. Feb. 14, 2020) (Sidley Austin LLP billing rates for Partners
($1,000–$1,800), Senior Counsel and Counsel ($775–$1,750), Associates ($570 - $960) and
Paraprofessionals ($250–$470)); In re True Religion Apparel Inc., et al, No. 20-10941 (CSS), Doc. No.
216 (Bankr. D. Del. May 11, 2020) (Akin Gump Strauss Hauer & Feld LLP billing rates for Partners
($995–$1,995), Senior Counsel & Counsel ($735–$1,510), Associates ($535 - $960)); In re Gymboree
Group, Inc., et al., No. 1930258 (KLP), Doc. No. 163 (Bankr. E.D. Va. Jan. 30, 2019) (Milbank LLP U.S.
“standard” range for Partners ($1,155–$1,540) and Non-Partner Attorneys ($450 –$1,315)).
        24   Tony Gullo Motors I, L.P., 212 S.W.3d at 313.

                                                    8
 Case 3:18-cv-03276-X Document 164 Filed 08/19/21                  Page 9 of 13 PageID 3686



a recoverable and unrecoverable claim that they are so intertwined that they need

not be segregated.” 25

       Evance, Inc. argues that Underwood Perkins failed to segregate its fees and

therefore the Court must reduce the award. Aperia’s fraud claims were dismissed by

the Court early in litigation, at the motion to dismiss phase. And Underwood Perkins

removed the hours used to work on those claims before submitting its total fees to the

Court. 26 This removal sufficiently segregated the claim and requires no further

reduction from the Court.

       Aperia’s quasi-contract claims, however, were litigated fully to trial. These

likely required a significant dedication of time and Underwood Perkins did not

segregate time spent between the breach of contract and quasi-contract claims.

Although Aperia’s quasi-contract claims, promissory estoppel and quantum meruit,

do not involve an “oral or written contract,” they do involve Aperia’s “rendered

services” to Evance, Inc. 27 Therefore Aperia’s quasi-contract claims are recoverable

under section 38.001(1). 28 And the Court need not discount the fee for failure to

segregate time spent on those issues.




       25   Id. at 313–14.
       26   Doc. No. 148, Attachment 1 at 12.
       27   TEX. CIV. PRAC. & REM. CODE § 38.001(1), (8).
        28 See Solano v. Syndicated Office Sys., 225 S.W.3d 64, 68 (Tex. App.—El Paso 2005, no pet.).

Cf. Base-Seal, Inc. v. Jefferson Cty, 901 S.W.2d 783, 785 (Tex. App.—Beaumont 1995, pet. denied)
(“Section 38.001 allows for recovery of attorney's fees in a quantum meruit action where the claim is
for materials furnished. Since the instant case is based upon a quantum meruit claim, it falls within
the subject matter confines of § 38.001.”).

                                                   9
Case 3:18-cv-03276-X Document 164 Filed 08/19/21           Page 10 of 13 PageID 3687



3. Lodestar

      For the same reasons explained above, the Court finds that Underwood

Perkins’s billed hours were not unreasonable. Nevertheless, the Court will conduct

an Arthur Andersen analysis.

            (1) The time and labor required, the novelty and difficulty of the
                questions involved, and the skill required to perform the legal
                service properly.

      This case ultimately proceeded to a jury trial. Jury trials, even relatively short

ones, require significant time to compile documents, organize witnesses, and prepare

for voir dire. And, here, Underwood Perkins had to prepare its trial strategy twice,

initially for a bench trial and again for the jury trial that ultimately occurred.

Although the legal issues of this case were not particularly complex, effective

advocacy in a jury trial is a valuable and unique skill.

            (2) The likelihood . . . that the acceptance of particular employment
                will preclude other employment by the lawyer.

      This case likely did not preclude significant employment by the lawyers

involved.

            (3) The fee customarily charged in the locality for similar legal
                services; the amount involved, and the results obtained.

       As the Court already explained, Underwood Perkins billed reasonable rates

for this locality. The amount ultimately at issue was less than $75,000. And the jury

ultimately awarded only $39,369. Although fee awards that are disproportionate to

the amount at issue should make a court pause, Texas courts routinely approve fee




                                           10
Case 3:18-cv-03276-X Document 164 Filed 08/19/21                 Page 11 of 13 PageID 3688



awards that exceed the underlying amount in dispute. 29                 The Court finds that

although the fees requested far exceed the disputed amount, they are not

unreasonable.

           (4) The time limitations imposed by the client or by the circumstances;
               the nature and length of the professional relationship with the
               client.

       The case, or the client, did not impose significant time limitations and the

Court is unaware of a special or longstanding relationship between Underwood

Perkins and Aperia.

           (5) The experience, reputation, and ability of the lawyer or lawyers
               performing the services.

       The lawyers involved were qualified and experienced.

           (6) Whether the fee is fixed or contingent on results obtained or
           uncertainty of collection before the legal services have been rendered.

       The fee was not contingent.

       After evaluating the Arthur Andersen factors, the Court finds that the lodestar

is correct and does not require a downward variance.

D. Costs

       Aperia requests the Court include its costs of $6,383.58 into the award.

Although Texas law allows Aperia to recover its costs here, Evance, Inc. argues that

the contract at issue in this case prohibits costs recovery. Under the terms of contract,

however, the bar to recovering costs would only apply if the case was resolved by



        29 See, e.g., Herring v. Heron Lakes Estates Owners Ass’n, Inc., 2011 WL 2739517, at *2, *5

(Tex. App.—Houston [14th Dist.] Jan. 4, 2011, no pet.) (upholding fees 102 times the underlying
award).

                                                11
Case 3:18-cv-03276-X Document 164 Filed 08/19/21                Page 12 of 13 PageID 3689



arbitration. 30 The parties did not submit this case to arbitration, so the costs bar

does not apply.

E. Post-trial motion practice and appeal

       Aperia ask that the Court also grant fees for services Underwood Perkins

rendered after the trial and will provide during the impending appeal. Evance, Inc.

filed two motions for a new trial, which required response and argument from Aperia.

This resulted in additional fees of $18,692. 31 The Court determines these additional

fees are reasonable and necessary.

       Further, Evance, Inc. already filed a notice of appeal in this case. 32 Due to the

impending appellate process, Aperia asks the Court to grant appellate attorney’s fees

conditioned on (1) Aperia successfully defending the judgment and (2) what tasks the

appeal actually demands. 33 Evance, Inc. does not dispute that Texas law entitles

Aperia to these fees. Evance, Inc. only disputes the amount of fees, again arguing

that the work can be handled exclusively by a single associate. For the same reasons

as explained previously, the Court rejects this argument. The Court determines the

requested conditional appellate fees are reasonable and necessary.

                                              IV. Conclusion

       For the reasons explained above, the Court DENIES the motion for new trial,

DENIES the motion to strike, and GRANTS the motion for attorney’s fees and costs.


       30   Plaintiff’s Exhibit 1 at 29–30.
       31   Doc. No. 159, Attachment 1 at 4.
       32   Doc. No. 152.
       33 Aperia request $42,500 for appeal, $21,250 for responding to a petition for review, and

$21,500 if the petition for review is granted but relief is denied. Doc. No. 148 at 14.

                                                    12
Case 3:18-cv-03276-X Document 164 Filed 08/19/21           Page 13 of 13 PageID 3690



The Court awards Aperia Solutions, Inc. (1) reasonable attorney’s fees in the amount

of $284,274.80; (2) costs and expenses in the amount of $6,383.58; and (3) conditional

appellate fees in the amount of $42,500.00 for appeal, $21,250.00 for responding to a

writ of certiorari, and $21,500.00 if the writ is granted but relief is denied.

      IT IS SO ORDERED this 19th day of August, 2021.




                                        BRANTLEY STARR
                                        UNITED STATES DISTRICT JUDGE




                                           13
